        Case 3:20-cv-00089-LPR-JJV Document 7 Filed 06/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLARENCE E. MASON                                                                      PLAINTIFF
ADC #154088

v.                                   NO: 3:20-cv-00089-LPR

DOE, Administration,
Poinsett County Detention Center                                                    DEFENDANT

                                             ORDER

        Before the Court is a Recommendation submitted by United States Magistrate Judge Joe J.

Volpe. If the Plaintiff can identify actual government officials that he alleges knew about the

black mold and were deliberately indifferent to the consequent risk of harm to Plaintiff, there might

just be a viable claim here. Accordingly, out of an over-abundance of caution, the Court rejects

the Recommendation and sends this case back for further proceedings consistent with this Order.

In doing so, the Court stresses that the Magistrate Judge’s screening decision was eminently

reasonable, that it is a very close call as to whether this admittedly vague Complaint should survive

screening, and that today’s Order should not be taken as any comment on the merits of Plaintiff’s

case.

        IT IS SO ORDERED this 29th day of June 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
